Case 19-33545-sgj7 Doc 123 Filed 04/15/20               Entered 04/15/20 11:14:18     Page 1 of 4



Charles B. Hendricks
State Bar No. 09451050
Emily S. Wall
State Bar No. 24079534
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Direct Dial: (214) 573-7302
Fax: (214) 573-7399
Email: chuckh@chfirm.com
Email: ewall@chfirm.com

Attorneys for Anne Elizabeth Burns, Chapter 7 Trustee

                IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_____________________________________
In Re:                                §
                                      §
HOACTZIN PARTNERS, L.P.,              §    Case No. 19-33545-sgj7
                                      §
            Debtor.                   §
____________________________________ §

          TRUSTEE’S MOTION FOR AUTHORITY TO SEND
        LETTERS TO U.S. DEPARTMENT OF THE INTERIOR,
         BUREAU OF OCEAN ENERGY MANAGEMENT, AND
     BUREAU OF SAFETY AND ENVIRONMENTAL ENFORCEMENT
        Anne Elizabeth Burns (“Trustee”), Chapter 7 Trustee, moves the Court to enter an order

authorizing her to send letters to the U.S. Department of the Interior (“DOI”), the Bureau of

Ocean Energy Management (“BOEM”), and the Bureau of Safety and Environmental

Enforcement (“BSEE”) regarding the inability of this bankruptcy estate to meet the obligations

of Hoactzin Partners, L.P. (the “Debtor”) regarding the plugging, abandonment, and

decommissioning of certain wells, pipelines, and platforms located in the Gulf of Mexico on four

leases that the Debtor operated prior to its bankruptcy. Specifically, the Trustee seeks authority

to send the following correspondence:




Trustee’s Motion for Authority to Send Letters                                      Page 1 of 4
Case 19-33545-sgj7 Doc 123 Filed 04/15/20               Entered 04/15/20 11:14:18     Page 2 of 4



         1.     Letter to BOEM and DOI regarding lease defaults (the “BOEM Letter” - Exhibit

1). The purpose of the BOEM Letter is to notify BOEM and the DOI that the Estate does not

have sufficient resources to undertake any decommissioning obligations of the Debtor with

respect to all leases in which the Debtor is a working interest owner. The Trustee understands

that the BOEM Letter will trigger a formal default of the leases so that BOEM and the DOI can

take appropriate action, including possibly making a claim on the Debtor’s surety bonds for the

decommissioning work to be done.

         2.     Notice to BOEM regarding RUEs (the “BOEM Notice” - Exhibit 2).                    The

purpose of the BOEM Notice is to notify BOEM that four Right of Use Easements (“RUEs”) are

not in use. The Trustee understands that this notification will trigger BOEM’s termination of the

RUEs, which is a necessary predicate for complete cleanup.

         3.     Notice to BSEE regarding ROWs (the “BSEE Notice” - Exhibit 3). The purpose

of the BSEE Notice is to notify BSEE that three Right of Way pipelines (“ROWs”) are not in

use. The Trustee understands that this notification will trigger BSEE’s expiration of the ROWs,

which also is a necessary predicate for complete cleanup.

                                                 Background

         4.     This case was filed as a voluntary chapter 11 case on October 26, 2019.

         5.     The Debtor owns a working interest in four leases in the Gulf of Mexico (the

“Leases”). The Debtor is also the operator of the Leases. The Leases contain various pipeline

segments, plugged wells, and platforms. None of the Leases were producing when the case was

filed.

         6.     Although the Debtor immediately sought authority to incur debt in order to fund

obligations including insurance, a surety bond required by the U.S. government, and



Trustee’s Motion for Authority to Send Letters                                      Page 2 of 4
Case 19-33545-sgj7 Doc 123 Filed 04/15/20                    Entered 04/15/20 11:14:18              Page 3 of 4



maintenance of the wells and platforms on the Leases, the Debtor never received all of the

financing it needed from its proposed lender: Dolphin Direct Equity Partners, LP, and/or its sole

principal Peter E. Salas. 1

        7.       This conundrum was the reason for the United States Trustee’s Motion to Convert

or Dismiss filed November 27, 2019 [Docket No. 47] and, ultimately, the conversion of the case

to chapter 7 on February 12, 2020 [Docket No. 78].

        8.       On February 24, 2020, the Trustee filed her Motion to Dismiss Case or, in the

alternative, for Authority to Operate Business [Docket Nos. 82 & 83] (the “Motion to Dismiss”).

The Court held a hearing on February 26 and entered an order granting the Trustee operating

authority for a period of six months [Docket No. 93]. The Court has received updates from the

Trustee at continued settings on the Motion to Dismiss on March 12 and April 2, and the Motion

to Dismiss is next set for hearing on April 23.

        9.       Although the Trustee has been successful in bringing all current working interest

owners to the table to discuss the decommissioning obligations for the Leases, one constant issue

has remained problematic: lack of funding for the Debtor’s share of the cost.

        10.      The Trustee has less than $5,000.00 in cash on hand. The Estate cannot pay

vendors to coordinate mandatory inspections, which the Trustee understands have not occurred

at the Leases since November, much less pay the Debtor’s portion of the cost to decommission

the wells, pipelines, and platforms, which is estimated to be at least $7.9 million.

                                               Requested Relief

        11.      If this case is not dismissed on April 23, the Trustee requests authority to send the

letters attached hereto as Exhibits 1-3 so that the appropriate governmental departments can be

1
 Dolphin Direct Equity Partners, LP (or its equity owner, Peter Salas) apparently funded the Debtor’s surety bond
premiums and liability insurance prior to conversion; the funds did not come through the estate. The Trustee
understands that Mr. Salas personally guaranteed the Debtor’s liability under the surety bond.

Trustee’s Motion for Authority to Send Letters                                                   Page 3 of 4
Case 19-33545-sgj7 Doc 123 Filed 04/15/20              Entered 04/15/20 11:14:18      Page 4 of 4



formally notified that the ROWs and RUEs associated with the Debtor’s Leases are no longer in

use and that the Estate does not have the financial ability to meet the Debtor’s obligations under

the Leases.

        The Trustee therefore prays that this Court authorize the Trustee to send the attached

letters and grant the Trustee such other and further relief as the Court may deem appropriate.


                                         Respectfully submitted,

                                         /s/ Charles B. Hendricks
                                         Charles B. Hendricks
                                         State Bar No. 09451050
                                         Emily S. Wall
                                         State Bar No. 24079534
                                         CAVAZOS HENDRICKS POIROT, P.C.
                                         Suite 570, Founders Square
                                         900 Jackson Street
                                         Dallas, TX 75202
                                         Direct Dial: (214) 573-7302
                                         Fax: (214) 573-7399
                                         Email: chuckh@chfirm.com
                                         Email: ewall@chfirm.com

                                         Attorneys for Anne Elizabeth Burns, Chapter 7 Trustee




Trustee’s Motion for Authority to Send Letters                                      Page 4 of 4
